In a proceeding by a legatee under section 231-a of the Surrogate’s Court Act to determine and fix the reasonable value of legal services rendered to her by her attorney, the attorney appeals (1) from an order of the Surrogate’s Court, Westchester County, entered April 8, 1959, denying his motion to dismiss the petition on the ground that the Surrogate’s Court is without jurisdiction because there are no general estate assets or funds in the hands of the executors belonging to the legatee, and (2) from- an order of said court, entered June 19, 1959, denying his (the attorney’s) motion to dismiss the petition on the ground that the proceeding *888had become academic because he had executed a waiver of his lien against the assets distributable to the legatee. Orders affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.